DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tape (claim 11) and sensor (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the Specification, page 42 lines 32-33, “six layers 12” are identified as being in Fig. 3A, but Fig. 3A does not show a callout 12.
Claim Objections
Claim 3 is objected to because of the following informalities:  In line 3 of the claim, “layer configured” should read –layers configured--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 12 discloses a sensor containing graphene that is “configured and arranged to measure mechanical movements”.  The Specification in no way discloses how a sensor is able to measure mechanical movements simply by containing graphene.  In the Specification on page 25, lines 9-11, the text of the claim is .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 discloses “applying a tape with a multi-layered structure including at least one functional layer containing the functionalized graphene-containing material”.  Due to the wording of the claim, it is not clear if the tape comprises a multi-layered structure including at least one functional layer containing the functionalized graphene-containing material as one element, if there are two elements, the first being the tape and the second being a multi-layered structure including at least one functional layer containing the functionalized graphene-containing material, or if there are two elements, the first being the tape with a multi-layered structure and the second being at least one 
Claim 12 discloses a sensor containing graphene that is “configured and arranged to measure mechanical movements”.  In that neither claim 12 nor the Specification disclose what this sensor comprises other than graphene, and it is not known how a sensor so described would perform the claimed function, claim 12 is rendered indefinite.
Claim 19, which depends from claim 4, discloses “the bottom layer of the multi-layered structure has a thickness in the cured state in the range of 50-300µm”.  This limitation directly contradicts claim 4, thus rendering claim 19 indefinite.
Claim 20, which depends from claim 4, discloses “the bottom layer of the multi-layered structure has a thickness in the cured state in the range of 70-150µm”.  This limitation directly contradicts claim 4, thus rendering claim 20 indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2019/0270261 (Randall hereinafter) in view of USPAP 2016/0193751 (Humfeld hereinafter).
With regard to claim 1, Randall discloses a wind turbine blade (12) with a blade structure (36) comprising: 
a surface including carbon-fibre reinforced plastic (CFRP) configured and arranged to provide a functional surface area; and 
a load-carrying spar (38) configured and arranged to support a shell structure (34, 32).
Randall does not disclose a surface including a functionalized graphene-containing material.
Humfeld teaches replacing the resin in CFRP with a functionalized graphene-containing material (paragraphs [0003], [0004], [0006] and [0032]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Randall by using a surface including a functionalized graphene-containing material as taught in Humfeld for the purposes of improving mechanical and/or electrical properties and providing exceptional mechanical strength (paragraph [0004] of Humfeld).
With regard to claim 2, the Randall modification with regard to claim 1 discloses the wind turbine blade structure according to claim 1, wherein the surface further includes a multi-layered structure (Fig.’s 6a and 6b) configured with at least one functional layer containing functionalized graphene-containing material, said multi-
With regard to claim 3, the Randall modification with regard to claim 1 discloses the wind turbine blade structure according to claim 2, wherein the multi-layered structure (Fig.’s 6a and 6b) is a sandwich structure comprising including multiple functional layers, with at least one of the multiple functional layer configured and arranged to function different from another one of the other multiple functional layers (paragraph [0071] of Randall).
With regard to claim 4, the Randall modification with regard to claim 1 discloses the wind turbine blade structure according to claim 2, wherein the multi-layered structure (36, Fig.’s 6a and 6b) includes a top layer consisting is made of a resin and having a thickness in a cured state in the range of 100-1000 µm, and3P22982USPC/066418-000311 Preliminary Amendmenta bottom layer consisting of a resin and has a thickness in a cured state in the range of 200-500 µm.
The Randall modification with regard to claim 1 does not teach the specific top and bottom layer size ranges.
Since Applicant has not disclosed that having the specific top and bottom layer size ranges solves any stated problem or is for any particular purpose above the fact that this defines the top and bottom layer thicknesses and it appears that the apparatus of the Randall modification with regard to claim 1 would perform equally well with the top and bottom layer thicknesses as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of the Randall modification with regard to claim 1 by utilizing the specific dimensions as claimed for the purpose of defining the top and bottom layer thicknesses.
With regard to claim 5, the Randall modification with regard to claim 1 discloses the wind turbine blade structure (10) according claim 2, wherein the multi-layered structure (36, Fig.’s 6a and 6b) includes a top layer, a bottom, and at least two intermediate layers being functional layers arranged between the top and bottom layers (Fig.’s 6a and 6b and paragraph [0087] of Randall).
The Randall modification with regard to claim 1 does not disclose wherein the top layer is made of thermoplastic polyurethane and the bottom layer is made of polyethylene.
Since Applicant has not disclosed that having the top layer made of thermoplastic polyurethane and the bottom layer made of polyethylene solves any stated problem or is for any particular purpose above the fact that this defines the materials used and it appears that the apparatus of the Randall modification with regard to claim 1 would perform equally well with the top layer made of thermoplastic polyurethane and the bottom layer made of polyethylene as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of the Randall modification with regard to claim 1 by utilizing the materials as claimed.
With regard to claim 6, the Randall modification with regard to claim 1 discloses the wind turbine blade structure according to claim 2, wherein the surface further includes two or more multi- layered structures (36, Fig. 2), said multi-layered structures are each configured and arranged to provide a functional surface area, and 
wherein at least one of the multiple functional surface areas is configured and arranged to have one function being different from another one of the other functional surface areas (paragraph [0087] allows for changing the number of layers resulting in 
With regard to claim 7, the Randall modification with regard to claim 1 discloses the wind turbine blade structure of claim, wherein the functionalized graphene-containing material of the surface is providing a hydrophobic surface (the surface, given that it is part of a resin matrix, is resistant to water absorption).
With regard to claim 8, the Randall modification with regard to claim 1 discloses the wind turbine blade structure of claim 1, wherein the functionalized graphene-containing material of the surface consists of one or more of the following: a resin, a coating, foam,4P22982USPC/066418-000311 Preliminary Amendmentpaint, liquid, ink, tape, combinations thereof, or a matrix comprising one or more thereof (paragraph [0003] of Randall).
With regard to claim 9, the Randall modification with regard to claim 1 discloses a method of manufacturing a wind turbine blade including the steps of: 
applying a surface coating on the wind turbine blade including a functionalized graphene-containing material.
With regard to claim 10, the Randall modification with regard to claim 1 discloses a method of retrofitting a wind turbine blade structure including the steps of:
applying a functionalized graphene-containing material to a surface area of the wind turbine blade.
With regard to claim 11, insofar as claim 11 is definite, the Randall modification with regard to claim 1 discloses the method of claim 10, wherein the step of applying a functionalized graphene-containing material to the surface area of the wind turbine blade includes applying a tape with a multi-layered structure (36, Fig.’s 6a and 6b) 
With regard to claim 12, insofar as claim 12 is definite and enabled, the Randall modification with regard to claim 1 discloses a rotor of a wind turbine comprising: 
at least one sensor containing graphene arranged in the rotor of a wind turbine, said sensor being configured and arranged to measure suitable for measuring mechanical movements.
With regard to claim 19, insofar as claim 19 is definite, the Randall modification with regard to claim 4 discloses the wind turbine blade structure of claim 4, wherein the top layer of the multi- layered structure (36, Fig.’s 6a and 6b) has a thickness in the cured state in the range of 100-500µm, and the bottom layer of the multi-layered structure (36, Fig.’s 6a and 6b) has a thickness in the cured state in the range of 50-300µm.
With regard to claim 20, insofar as claim 20 is definite, the Randall modification with regard to claim 4 discloses the wind turbine blade structure of claim 4, wherein the top layer of the multi- layered structure (36, Fig.’s 6a and 6b) has a thickness in the cured state in the range of 200-400µm, and the bottom layer of the multi-layered structure (36, Fig.’s 6a and 6b) has a thickness in the cured state in the range of 70-150µm.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall in view of Humfeld and in further view of USPAP 2016/0151932 (Peixoto hereinafter).
With regard to claim 13, the Randall modification with regard to claim 1 discloses a wind turbine tower comprising: 
a load-carrying structure extending vertically to a height, said wind turbine concrete tower comprising functionalized graphene-containing material.
The Randall modification with regard to claim 1 does not disclose wherein the tower is concrete or that said wind turbine concrete tower comprises functionalized graphene-containing material.
Peixoto discloses a concrete wind turbine tower (102, paragraph [0004]) with reinforcement interior to the concrete (paragraph [0025]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Randall modification with regard to claim 1 by forming the tower as a concrete tower as taught in Peixoto for the purposes of constructing a tower in a known and reliable manner.  It would have then been obvious when producing the concrete tower to replace the metal reinforcement with functionalized graphene-containing material for the purposes of decreasing weight and providing substantial strength (paragraph [0032] of Humfeld).
With regard to claim 14, the Randall modification with regard to claim 13 discloses the wind turbine concrete tower according to claim 13, wherein the height is more than 80 meters.  Randall discloses that the blades can be in excess of 80 meters (paragraph [0053]), and therefore the tower must be greater than 80 meters.
With regard to claim 15, the Randall modification with regard to claim 13 discloses the wind turbine concrete tower according to claim 13, further including a surface with a multi- layered structure (36, Fig.’s 6a and 6b) configured with at least one .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2021/0078309, 2020/0361612, 2020/0263657, 2020/0061970, 2019/0383274, 2017/0089090 and 2016/0348391 each disclose one of functionalized graphene, a multi-layered structure, and a concrete wind turbine tower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/           Primary Examiner, Art Unit 3745